Case 2:19-cv-10593-AB-MAA Document 61 Filed 05/12/21 Page 1 of 8 Page ID #:2597


    1   Michele D. Johnson (Bar No. 198298)
         Michele.Johnson@LW.com
    2   LATHAM & WATKINS LLP
    3   650 Town Center Drive, 20th Floor
        Costa Mesa, CA 92626-1925
    4   Telephone: +1.714.540.1235
        Facsimile: +1.714.755.8290
    5

    6
        Michael A. Morin (Pro Hac Vice)
         Michael.Morin@LW.com
    7   Kevin C. Wheeler (Bar No. 261177)
         Kevin.Wheeler@LW.com
    8   LATHAM & WATKINS LLP
        555 Eleventh Street, N.W., Suite 1000
    9   Washington, D.C. 20004-1304
   10   Telephone: +1.202.637.2200
        Facsimile: +1.202.637.2201
   11
        Ann Marie Wahls (Pro Hac Vice)
   12    Annmarie.Wahls@LW.com
   13
        LATHAM & WATKINS LLP
        330 N. Wabash, Suite 2800
   14   Chicago, IL 60611
        Telephone: +1.312.876.7700
   15   Facsimile: +1.312.993.9767
   16   Attorneys for Plaintiffs Guy A. Shaked
   17   Investments Ltd. and Dafni Hair Products,
        Ltd.
   18                       UNITED STATES DISTRICT COURT
   19                     CENTRAL DISTRICT OF CALIFORNIA
                                     WESTERN DIVISION
   20

   21   GUY A. SHAKED INVESTMENTS               Case No. 2:19-cv-10593-AB-MAA
        LTD. AND DAFNI HAIR
   22   PRODUCTS, LTD.                              PLAINTIFFS’ NOTICE OF MOTION
                                                    AND MOTION TO LIFT STAY
   23                    Plaintiffs,
                                                Judge: Hon. André Birotte Jr.
   24        v.
                                                Date: June 11, 2021
   25   TRADE BOX, LLC AND TRE                  Time: 10:00 a.m.
        MILANO, LLC                             Courtroom : Ctrm 7B
   26
                         Defendants.
   27

   28
                                                            Case No. 2:19-cv-10593-AB-MAA
                                                1      PLAINTIFFS’ MOTION TO LIFT STAY
Case 2:19-cv-10593-AB-MAA Document 61 Filed 05/12/21 Page 2 of 8 Page ID #:2598


    1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE that on June 11, 2021, at 10:00 a.m., or as soon
    3   thereafter as the matter may be heard, in the Courtroom of the Honorable Andre
    4   Birotte, Jr., Courtroom 7B, United States District Court, Central District of
    5   California, located at 350 West First Street, Los Angeles, CA 90012, Plaintiffs Guy
    6   A. Shaked Investments Ltd. and Dafni Hair Products, Ltd. will, and hereby do, move
    7   this Court for an order lifting the stay.
    8   This Motion is made following the conferences of counsel pursuant to L.R. 3-7
    9   which took place on May 5, 2021. This Motion is based on this Notice of Motion
   10   and Motion, the accompanying Memorandum of Law, the Declaration of Ann Marie
   11   Wahls and exhibits thereto, the Court’s record on this matter, the arguments of
   12   counsel, and other evidence and argument that may be presented before the Court’s
   13   decision.
   14

   15   Dated: May 12, 2021                         LATHAM & WATKINS LLP
   16                                               By: /s/ Michele D. Johnson
   17
                                                      Michele D. Johnson
                                                      Michael A. Morin (pro hac vice)
   18                                                 Kevin C. Wheeler
   19
                                                      Ann Marie Wahls (pro hac vice)

   20                                               Attorneys for Plaintiffs Guy A. Shaked
   21                                               Investments Ltd. and Dafni Hair Products,
                                                    Ltd.
   22

   23

   24

   25

   26

   27

   28
                                                                  Case No. 2:19-cv-10593-AB-MAA
                                                       2     PLAINTIFFS’ MOTION TO LIFT STAY
Case 2:19-cv-10593-AB-MAA Document 61 Filed 05/12/21 Page 3 of 8 Page ID #:2599


    1         Plaintiffs Guy A. Shaked Investments Ltd. and Dafni Hair Products, Ltd.
    2   (collectively “Plaintiffs” or “Dafni”), submit this motion to lift the stay. The stay
    3   was entered pending Inter Partes Review (“IPR”)1 of the three utility patents initially
    4   in suit: U.S. Patent No. 9,578,943 (the “’943 patent”); U.S. Patent No. 9,591,906
    5   (the “’906 patent”); and U.S. Patent No. 9,877,562 (the “’562 patent”).2 The Patent
    6   Trial and Appeal Board (“PTAB”) instituted IPR of the ’906 and ’562 patents, but
    7   declined to institute IPR of the ’943 patent, holding that “the Petitioner has not
    8   shown a reasonable likelihood that it would prevail in showing the unpatentability
    9   of at least one of the challenged claims” of the ’943 patent. See Ex. 1, Ontel Products
   10   Corp. v. Guy A. Shaked Investments Ltd., No. IPR2020-01703, Paper 12 at 19 (PTAB
   11   Apr. 13, 2021). As a result, Dafni’s claims that InStyler infringes the claims of the
   12   ’943 patent and Dafni’s two design patents are ripe for adjudication in this Court,
   13   and the stay should be lifted. Dafni will immediately dismiss the ’906 and ’562
   14   patents from the case with prejudice if this Court lifts the stay. This case would
   15   proceed on infringement of the three remaining patents: the ’943 patent and the two
   16   design patents.
   17         Pursuant to Local Rule 7-3, the parties met and conferred on May 5, 2021.
   18   For the reasons discussed in detail below, InStyler opposes this motion.
   19   I.    ARGUMENT
   20         The PTAB denied institution of the ’943 patent petition on April 13, 2021,
   21   and granted institution of the ’906 and ’562 patent petitions on April 19, 2021. Dafni
   22   believes it will ultimately prevail before the PTAB on the ’906 and ’562 patents.
   23   However, because a final determination of the instituted IPRs will take at least one
   24
        1
   25   The IPR petitions at issue were filed by a defendant in a related litigation, Ontel
      Products Corporation. Defendants Trade Box, LLC and Tre Milano, LLC d/b/a
   26 InStyler (collectively “Defendants” or “InStyler”) are real parties in interest to all

   27 three IPR proceedings and are bound by their outcomes.
        2
       Dafni’s two design patents asserted in this case (U.S. Design Patent Nos. 817,007
   28 and 842,539) are not at issue in Ontel’s IPRs.
                                                                Case No. 2:19-cv-10593-AB-MAA
                                                   3       PLAINTIFFS’ MOTION TO LIFT STAY
Case 2:19-cv-10593-AB-MAA Document 61 Filed 05/12/21 Page 4 of 8 Page ID #:2600


    1   year (and two years or more if either party appeals the PTAB’s result) and
    2   significantly delay the district court litigation, Dafni believes that it is in the best
    3   interests of the parties and this Court to lift the stay and proceed on Dafni’s claims
    4   of infringement of the two asserted design patents and the ’943 patent alone. Upon
    5   lifting the stay, Dafni will immediately amend its complaint to dismiss the ’906 and
    6   ’562 patents with prejudice from this litigation, rendering the PTAB proceedings
    7   irrelevant to this case.
    8          A.     There Are No Overlapping Issues Between the IPR Proceedings
                      and the District Court Case That Could Lead to Inconsistent
    9                 Rulings If the Stay Is Lifted.
   10          There will be no overlapping issues between this action and the remaining
   11   IPR proceedings if the stay is lifted. Any simplification of issues has already been
   12   realized, as the ’906 and ’562 patents will be dropped from the case. However,
   13   Petitioner did not assert the same arguments against the ’943 patent because the
   14   invention claimed in the ’943 patent is patentably distinct from the inventions
   15   claimed in the ’906 and ’562 patents. As a result, the PTAB’s conclusions as to the
   16   validity of the ’906 and ’562 patents have no bearing whatsoever on this Court’s
   17   determination of infringement and validity of the ’946 patent.
   18          Recognizing that there would be no patents or claims before both the district
   19   court and the PTAB if Dafni dismisses its claims related to the ’906 and ’562 patents
   20   with prejudice, InStyler attempts to manufacture overlap between the ’943 patent
   21   and the ’906 and ’562 patents. For example, InStyler argues that the PTAB’s
   22   construction of certain claim terms3 in the ’906 and ’562 patents will create
   23

   24   3
        InStyler falsely asserted during the meet and confer process that the construction
   25 of five terms—“connected on top,” “offset,” “peripheral spacers,” “face,” and

   26
      “undulating paths”—are at issue in the IPR proceedings for the ’906 and ’562 patents
      and will overlap with this district court litigation, should the stay be lifted. To date,
   27 there is no indication that any of these terms are or were at issue for the ’943 patent
      in either venue. They were not at issue in the PTAB. In the ’906 patent’s IPR,
   28
                                                                Case No. 2:19-cv-10593-AB-MAA
                                                    4      PLAINTIFFS’ MOTION TO LIFT STAY
Case 2:19-cv-10593-AB-MAA Document 61 Filed 05/12/21 Page 5 of 8 Page ID #:2601


    1   inconsistencies with this Court’s construction of those terms in the ’943 patent. But
    2   the IPR Petitioner was required to include any arguments regarding “how the
    3   challenged claim is to be construed” in its IPR petitions. 37 C.F.R. § 42.104(b)(3).
    4   Rather than propose even a single construction for any term of the challenged claims
    5   of the ’943, ’906, or ’562 patents, the IPR Petitioner took the position that “no claim
    6   terms require an express claim construction, and the terms should instead be given
    7   their ordinary and customary meaning.” See Ex. 2, Ontel Products Corp. v. Guy
    8   A. Shaked Investments Ltd., No. IPR2020-01703, Paper 1 at 10 (PTAB Sept. 28,
    9   2020); Ex. 3, Ontel Products Corp. v. Guy A. Shaked Investments Ltd., No. IPR2020-
   10   01728, Paper 1 at 10 (PTAB Sept. 30, 2020) (emphasis added); Ex. 4, Ontel Products
   11   Corp. v. Guy A. Shaked Investments Ltd., No. IPR2021-00052, Paper 1 at 11 (PTAB
   12   Oct. 9, 2020). There will be no inconsistencies.
   13         B.     Decisions in This Judicial District Support Lifting the Stay.
   14         Dafni is unaware of any court granting or continuing a stay in situations like
   15   the present, where there are no overlapping issues between the district court and IPR
   16   proceedings. In fact, in opposing our request to stipulate to lift the stay, InStyler
   17   also was unable to identify any relevant authority to support its position that the stay
   18   should not be lifted. The case InStyler cites to support its opposition to this motion,
   19   Evolutionary Intel., LLC v. Livingsocial, Inc., 2014 WL 2735185 (N.D. Cal. June
   20   16, 2014), is inapposite.4 There, the PTAB instituted IPR of one of two asserted
   21   patents, and the claims of the patent for which IPR was instituted remained subject
   22   to district court and PTAB review. Here, Dafni would dismiss both the ’906 and
   23

   24 Plaintiff disputed whether the prior art’s insulating spacers are “dispersed on at least
   25 a part of the hairbrush’s face” (as opposed to the heating elements) as recited in that
      patent’s claim 18. That feature is not recited in the ’943 patent’s claims.
   26   4
        InStyler also mentioned Sonics, Inc. v. Arteris, Inc., No. C 11-05311 SBA, 2013
   27 WL 503091 (N.D. Cal. Feb. 8, 2013). That case too is inapposite. There, six of the
      seven asserted patents had claims that were subject to both PTAB and district court
   28 review.
                                                                Case No. 2:19-cv-10593-AB-MAA
                                                    5      PLAINTIFFS’ MOTION TO LIFT STAY
Case 2:19-cv-10593-AB-MAA Document 61 Filed 05/12/21 Page 6 of 8 Page ID #:2602


    1   ’562 patents with prejudice, such that none of the claims at issue in IPR would be
    2   before this Court in the district court litigation.
    3          In reality, the case law supports lifting the stay. For example, in Game and
    4   Technology Co. Ltd. v. Blizzard Entertainment, Inc., a stay was in place pending IPR
    5   of the three asserted patents. Order Granting Pl.’s Mot. to Lift Stay, Game & Tech.
    6   Co. Ltd. V. Blizzard Entm’t, Inc., No. 2:16-cv-06499 (C.D. Cal. May 11, 2017),
    7   ECF No. 122 (“Game & Tech.”). After the PTAB denied institution of the petitions
    8   against two of the asserted patents and granted institution of the petition against the
    9   third asserted patent, the plaintiff filed an opposed motion to lift the stay. Id.
   10   Although plaintiff did not dismiss the patent that remained under the PTAB’s
   11   review, and a third party filed a separate IPR challenging one of the patents that
   12   originally survived IPR, the Central District of California nonetheless granted the
   13   plaintiff’s motion to lift the stay, explaining that the “PTAB’s denials eliminate the
   14   basis for the current stay” concerning the two asserted patents that were denied
   15   institution.   Id. at *5.   Indeed, the fact that there remained some issues that
   16   overlapped between the district court and IPR proceedings did not weigh against
   17   lifting the stay.
   18          C.      This Court’s Order Entering the Stay Now Supports Lifting the
                       Stay to Allow Dafni to Proceed on its Claims of Infringement of the
   19                  ’943 Patent and Design Patents.
   20          Further, the PTAB’s decision to deny institution of the ’943 patent petition
   21   and Dafni’s agreement to voluntarily dismiss the ’906 and ’562 patents with
   22   prejudice eliminate the bases upon which this Court granted InStyler’s opposed
   23   motion to stay. The Court found that “a stay will simplify the issues for this Court
   24   to resolve because all of the claims in issue in this case for all three of the utility
   25   patents are subjects of the IPR petitions, and IPR review could moot either all or
   26   some of Plaintiff’s claims.” (Dkt. 56) (emphasis added). This is no longer true.
   27   Because Dafni will dismiss the ’906 and ’562 patents with prejudice if the stay is
   28 lifted, only the claims of the ’943 patent – which were considered and denied
                                                                   Case No. 2:19-cv-10593-AB-MAA
                                                     6        PLAINTIFFS’ MOTION TO LIFT STAY
Case 2:19-cv-10593-AB-MAA Document 61 Filed 05/12/21 Page 7 of 8 Page ID #:2603


    1   institution by the PTAB – will be at issue if the stay is lifted. Thus, there are no
    2   claims at issue that are subject to the PTAB’s review. Any simplification from the
    3   PTAB proceedings has already occurred, as Dafni has agreed to dismiss the two
    4   patents subject to PTAB review.
    5         The Court also explained that “‘even if all of the asserted claims survive
    6   review, the case would still be simplified because [defendant] would be limited in
    7   which arguments it could raise before this Court.’” Id. Again, this is no longer true.
    8   The statutory IPR estoppel is limited to the patent claims subject to the PTAB’s post-
    9   institution final written decision. See 35 U.S.C. § 315(e)(2). Therefore, if any
   10   argument before the PTAB fails, InStyler will not be estopped from raising it against
   11   the ’943 patent in this action.
   12         Finally, this Court stated that “‘it will benefit from the expert evaluation of
   13   the issues by the Patent Office.’” Id. The Court has the benefit of that expert
   14   evaluation for the ’943 patent: “Petitioner has not demonstrated a reasonable
   15   likelihood of prevailing with respect to at least one of the challenged claims” of the
   16   ’943 patent. Ontel Products Corp. v. Guy A. Shaked Investments Ltd., No. IPR2020-
   17   01703, Paper 12 at 19 (PTAB Apr. 13, 2021). The PTAB thus concluded its
   18   evaluation of the merits of the ’943 patent petition. And because there is no overlap
   19   between the two instituted patents and the ’943 patent, the PTAB’s evaluation of the
   20   ’906 and ’562 patent is of no moment here.
   21   II.   CONCLUSION
   22         Because Dafni will dismiss the ’906 and ’562 patents with prejudice if the
   23   stay is lifted, there are no overlapping claims, patents, or common issues that would
   24   create inconsistencies between the PTAB and district court.          In view of the
   25   foregoing, there is no reasonable basis for maintaining a stay of this proceeding.
   26   InStyler cannot show otherwise, and the party seeking a stay bears the burden of
   27   showing that such a course is appropriate. See Game & Tech. at 2-3 (citing Landis
   28 v. N. Am. Co., 299 U.S. 248, 255 (1936)). Dafni therefore respectfully requests that
                                                               Case No. 2:19-cv-10593-AB-MAA
                                                   7      PLAINTIFFS’ MOTION TO LIFT STAY
Case 2:19-cv-10593-AB-MAA Document 61 Filed 05/12/21 Page 8 of 8 Page ID #:2604


    1   this Court lift the stay and allow the district court case to proceed on Dafni’s claims
    2   of infringement of the ’943 patent and its two design patents.
    3

    4

    5   Dated: May 12, 2021                            LATHAM & WATKINS LLP
    6                                              By/s/ Michele D. Johnson
                                                     Michele D. Johnson, Bar No. 198298
    7                                                Michele.Johnson@LW.com
    8
                                                     650 Town Center Drive, 20th Floor
                                                     Costa Mesa, CA 92626-1925
    9                                                Tel: +1.714.540.1235
   10                                                  Michael A. Morin (pro hac vice)
                                                       Kevin C. Wheeler, Bar No. 261177
   11                                                  Mike.Morin@LW.com
                                                       Kevin.Wheeler@LW.com
   12
                                                       555 Eleventh Street, N.W., Suite 1000
   13                                                  Washington, D.C. 20004-1304
                                                       Tel: +1.202.637.2200
   14
                                                       Ann Marie Wahls (pro hac vice)
   15                                                  Annmarie.Wahls@LW.com
                                                       330 N. Wabash, Suite 2800
   16                                                  Chicago, IL 60611
                                                       Tel: +1.312.876.7700
   17
                                                       Attorneys for Plaintiffs Guy A. Shaked
   18                                                  Investments Ltd. and Dafni Hair
                                                       Products, Ltd.
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                Case No. 2:19-cv-10593-AB-MAA
                                                   8       PLAINTIFFS’ MOTION TO LIFT STAY
